J-S09011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILLIAM C. WILLIAMS,

                            Appellant                 No. 567 EDA 2016


                  Appeal from the PCRA Order February 8, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0307231-2000


BEFORE: SHOGAN, STABILE, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED MARCH 13, 2017

       Appellant, William C. Williams, appeals pro se from the denial of his

third petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. We affirm.

       A prior panel of this Court provided the following relevant factual

background:

              On February 11, 2000, at approximately 2:30 p.m.
              in response to information being broadcasted by
              police radio of a stolen 2000 Mercedes that was
              being tracked by a Global Tracking System, . . .
              Police Officer Thomas Schaffer . . . informed police
              radio he was responding to the [Philadelphia] area of
              Adams Ave. & Roosevelt Blvd., which was the last
              position of the stolen vehicle given by police radio.
              Officer Schafer approached the intersection of
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S09011-17


          Whitaker Ave. and Wyoming Ave. He observed a
          black Mercedes pulling up to the intersection
          traveling south on Whitaker Ave. The officer
          informed police radio that he had a vehicle fitting the
          description and of his location. At this point the black
          Mercedes, which was being operated by a black man,
          began to back up at a high rate of speed from
          Wyoming Ave. to the intersection of Whitaker and
          Louden St. (one block). The officer activated his
          emergency dome lights while traveling north in the
          northbound lanes of Whitaker Ave. at the
          intersection of Whitaker and Louden. The Mercedes,
          with tires smoking, executed a 180 degree turn. The
          officer exited his patrol car and got to within five feet
          from the Mercedes before the Mercedes sped off
          west on Louden St. The officer informed police radio
          of the location and direction of the Mercedes . . . .
          The officer observed it disregarding the stop sign at
          Louden St. and Bingham St. . . . The officer began
          traveling westbound on Louden St. The Mercedes
          was no longer in the officer’s view. The officer turned
          off his emergency dome lights and continued
          westbound on Louden St. As the officer approached
          D St. he observed that the Mercedes had been
          involved in an auto accident with a Plymouth Neon
          ..., which was on the southbound corner of the
          intersection on the sidewalk. The Mercedes was
          stopped on Louden St. west of the intersection facing
          east with a black male with orange hair behind the
          steering wheel.

                Police Officers Purfield and Lynch pulled up to
          the scene and approached the Mercedes, taking the
          operator into custody. The operator of the Mercedes
          was later identified as [Appellant]. The operator of
          the Plymouth Neon was pronounced dead at the
          scene. The passenger of the Plymouth Neon
          sustained a broken pelvis and fractured skull. . . . A
          witness observed the Mercedes traveling westbound
          on Louden St. at a high rate of speed and
          disregarding the stop sign as it entered the
          intersection where it contacted the Plymouth.




                                    -2-
J-S09011-17


Commonwealth v. Williams, 859 A.2d 838, 2484 EDA 2003, (Pa. Super.

filed July 8, 2004) (unpublished memorandum at 2-3) (quoting Trial Court

Opinion, 10/14/03, at 1-3).

     The PCRA court set forth the procedural history as follows:

            On April 17, 2001, [Appellant] was found guilty after a jury
     trial, presided over by the Honorable John Poserina, Jr., of Third
     Degree Murder, 18 Pa.C.S. § 2502(c), as a felony of the first
     degree; Homicide by Vehicle, 75 Pa.C.S. § 3731, as a felony of
     the first degree; Involuntary Manslaughter, 18 Pa.C.S. § 2504,
     as a felony of the first degree; Aggravated Assault, 18 Pa.C.S. §
     2702, as a felony of the first degree; Receiving Stolen Property,
     18 Pa.C.S. § 3925, as a felony of the third degree; Causing an
     Accident While Not Properly Licensed, 75 Pa.C.S. § 3742.1, as a
     felony of the third degree; and Fleeing or Attempting to Elude a
     Police Officer, 75 Pa.C.S. § 3733, as a misdemeanor of the
     second degree.

           [Appellant] was sentenced to fifteen (15) to thirty (30)
     years for the third degree murder of Ralph Morales; four (4) to
     eight (8) years for the aggravated assault of Daniel Andre, to
     run consecutively; one (1) to two (2) years for the theft
     conviction, to run consecutively; one (1) to two (2) years for the
     causing an accident while not properly licensed conviction, to run
     consecutively; one (1) to two (2) years for the fleeing or
     attempting to elude a police officer, to run consecutively; the
     homicide by vehicle and involuntary manslaughter convictions
     merged for purposes of sentencing. [Appellant] received an
     aggregate sentence of twenty-two (22) to forty-four (44) years.

           On November 17, 2003, the Superior Court affirmed the
           judgment of sentence.

           On February 24, 2005, the Supreme Court denied his
           petition for allowance of appeal.

           On April 27, 2005, [Appellant] filed a Post Conviction Relief
           Act (PCRA) petition.

           On October 1, 2009, the PCRA Court denied his petition.


                                    -3-
J-S09011-17


            On November 17, 2010, the Superior Court affirmed.
            On July 12, 2011, the Supreme Court denied his petition
            for allowance of appeal.

            On July 19, 2011, [Appellant] filed a second PCRA petition.

            On June 20, 2013, the Superior Court affirmed.

            On March 2, 2015, [Appellant] filed the instant PCRA
            petition, his third.

            On December 30, 2015, the Commonwealth filed a motion
            to dismiss.

            On January 6, 2016, the Court issued a 907 notice.

            On January 11, 2016, [Appellant] filed a response to the
            907 notice.

            On February 8, 2016, the Court formally dismissed
            [Appellant’s] third PCRA petition.

            On February 16, 2016, [Appellant] filed the instant appeal
            to the Superior Court.

PCRA Court Opinion, 4/12/16, at 1-2.       Both Appellant and the PCRA court

have complied with Pa.R.A.P. 1925.

     On appeal, Appellant raises the following issues, which we reproduce

verbatim:

     1. Whether the PCRA Court erred in not invoking Jurisdiction and
     granting this petitioner a new sentence as to the fleeing or
     attempting to allude police conviction/sentence because of its’
     illegality of being above the maximum sentence?

     2. Whether the PCRA Court erred in not invoking jurisdiction and
     granting this petitioner a new trial as to the aggravated assault
     conviction due to trial counsel ineffectiveness by failing to object
     to The Commonwealth submitting Mr. Daniel Andre medical
     records into evidence and for eliciting hearsay inculpatory
     testimony/evidence establishing the serious bodily injury

                                     -4-
J-S09011-17


      element without bring in Mr. Danny Andre medical doctor to be
      confronted by this petitioner, both violating this petitioner
      federal and state constitutional rights under the confrontation
      clause,since this was the earliest opportunity to bring this issue
      to the court and this issue is a clear violation of watershed
      procedural rules effecting the fundamental fairness and accuracy
      of the proceedings?

      3. Whether The PCRA Court erred in not invoking jurisdiction and
      grant this petitioner duplicate time credit of one(1) year, four(4)
      months, and sixteen(16) days toward his five related charges,
      since this petitioner filed this claim pursuant to the second and
      third exception to the Pennsylvania statutory time limitation?

Appellant’s Brief at 6.

      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in

the certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.

Super. 2014).

      Initially, we must address whether this appeal is properly before us.

The PCRA court dismissed Appellant’s petition as untimely.        PCRA Court

Opinion, 4/12/16, at 8. “As the timeliness of a PCRA petition is a question of

law, our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Callahan, 101 A.3d 118, 121 (Pa. Super. 2014)

(citation omitted).       Moreover, the timeliness of a PCRA petition is a

jurisdictional threshold that may not be disregarded in order to reach the


                                      -5-
J-S09011-17


merits    of   the   claims   raised    in     a   PCRA   petition   that   is   untimely.

Commonwealth v. Cintora, 69 A.3d 759, 762 (Pa. Super. 2013).

“Whether [a petitioner] has carried his burden is a threshold inquiry prior to

considering the merits of any claim.”              Commonwealth v. Edmiston, 65
A.3d 339, 346 (Pa. 2013).

       In order to be considered timely, a first, or any subsequent PCRA

petition, must be filed within one year of the date the petitioner’s judgment

of sentence becomes final.           42 Pa.C.S. § 9545(b)(1).           A judgment of

sentence “becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). However, an untimely petition may be

received when the petition alleges, and the petitioner proves, that any of the

three limited exceptions to the time for filing the petition, set forth at 42

Pa.C.S. § 9545(b)(1)(i), (ii), and (iii), is met.1         A petition invoking one of

____________________________________________


1
    The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

(Footnote Continued Next Page)


                                             -6-
J-S09011-17


these exceptions must be filed within sixty days of the date the claim could

first have been presented. 42 Pa.C.S. § 9545(b)(2). In order to be entitled

to the exceptions to the PCRA’s one-year filing deadline, “the petitioner must

plead and prove specific facts that demonstrate his claim was raised within

the sixty-day time frame” under section 9545(b)(2).         Commonwealth v.

Carr, 768 A.2d 1164, 1167 (Pa. Super. 2001).

      Our review of the record reflects that Appellant’s judgment of sentence

became final on May 25, 2005, ninety days after the Pennsylvania Supreme

Court denied Appellant’s petition for allowance of appeal and the time in

which to petition for a writ of certiorari in the United States Supreme Court

expired.    42 Pa.C.S. § 9545(b)(3); U.S. Sup.Ct. Rule 13.            Therefore,

Appellant had until May 25, 2006, in which to file a timely PCRA petition. 42

Pa.C.S. § 9545(b)(1).         Herein, Appellant’s petition was filed on March 2,

2015. Thus, the instant PCRA petition is patently untimely, and Appellant is

constrained to establish that one of the aforementioned exceptions to the

PCRA time bar applies.


                       _______________________
(Footnote Continued)

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                            -7-
J-S09011-17


       While inartfully drafted, we can glean from Appellant’s brief that he is

attempting to satisfy the PCRA’s timeliness requirements by claiming as

follows: his sentence was illegal; his trial counsel was ineffective; and the

United Supreme Court decision in Montgomery v. Louisiana, ___ U.S.

___, 136 S. Ct. 718 (2016), applies to his case.2 Appellant’s Brief at 10, 13,

and 22. We conclude that none of these arguments establishes an exception

to the timeliness requirements of the PCRA.

       First, Appellant argues that his sentence was illegal. It is well settled

that while the legality of a sentence is cognizable under the PCRA, the claim

must be raised in a timely PCRA petition. Commonwealth v. Jackson, 30
A.3d 516, 522 (Pa. Super. 2011); see also Commonwealth v. Fahy, 737
A.2d 214, 223 (Pa. 1999) (holding that claims challenging the legality of a

sentence are subject to review within PCRA, but they must first satisfy the

PCRA’s time limits). Because Appellant’s PCRA petition was untimely and no

exception to the time requirements applies, the PCRA court was without

jurisdiction to address this issue. Therefore, no relief is due.

       Next, Appellant argues that trial counsel was ineffective for failing to

object to the admissibility of certain evidence at trial.          However, our

____________________________________________


2
   In Montgomery, the United States Supreme Court opined that Miller v.
Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012), was to be applied
retroactively; the Miller Court held that a mandatory sentence of life in
prison without parole for individuals under the age of eighteen when they
committed their crimes violates the Eighth Amendment.



                                           -8-
J-S09011-17


Supreme Court has explained that allegations of ineffective assistance of

counsel will not overcome the jurisdictional timeliness requirements of the

PCRA. Commonwealth v. Wharton, 886 A.2d 1120, 1127 (Pa. 2005); see

also Commonwealth v. Lark, 560 Pa. 487, 746 A.2d 585, 589 (2000)

(holding that an allegation of ineffectiveness is not sufficient justification to

overcome an otherwise untimely PCRA petition).         Accordingly, Appellant’s

claim of prior counsel’s ineffective assistance does not provide him relief

from the fact that his PCRA petition was untimely.

      Next, Appellant avers that he was not afforded proper credit for time

served, and he alleges that the United States Supreme Court’s decisions in

Montgomery and Miller provide relief. First, we note that Appellant was

twenty-seven years old at the time of the aforementioned crimes.           Thus,

Appellant was over the age of eighteen when he committed the crimes, and

the holding in Miller is inapplicable. Moreover, Appellant was not sentenced

to a term of life in prison without the possibility of parole. We conclude that

this issue is meritless.

      Finally, in regard to the argument pertaining to credit for time served,

this claim implicates the legality of Appellant’s sentence. Commonwealth

v. Wyatt, 115 A.3d 876, 879 (Pa. Super. 2015). As discussed above, while

the legality of a sentence is cognizable under the PCRA, the issue must be

raised in a timely PCRA petition. Jackson, 30 A.3d at 522. Again, because

Appellant’s petition is untimely and no exceptions apply, the PCRA court had


                                      -9-
J-S09011-17


no jurisdiction to address this claim of error.   Appellant is entitled to no

relief.

          In conclusion, as Appellant’s PCRA petition was untimely and no

exceptions apply, the PCRA court correctly determined that it lacked

jurisdiction to address the claims presented and grant relief.           See

Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002) (holding

that PCRA court lacks jurisdiction to hear untimely petition). Likewise, we

lack the authority to address the merits of any substantive claims raised in

the PCRA petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007) (“[J]urisdictional time limits go to a court’s right or competency

to adjudicate a controversy.”).

          Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2017




                                    - 10 -